Citation Nr: 0317221	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  01-01 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for anxiety, 
depression, fatigue, and memory loss claimed as due to 
undiagnosed illness.  

2.  Entitlement to an increased rating for chronic low back 
pain with degenerative disc disease, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1979, May 1981 to May 1984 and from December 1990 to July 
1991, including service in Southwest Asia from February 1991 
to June 1991.  He also had periods of inactive duty for 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board)  on appeal from an April 2000 rating decision by the 
RO.  In August 2001 the veteran appeared and gave testimony 
at an RO  hearing before the undersigned Board members.  A 
transcript of this hearing is of record.  In November 2001 
the Board remanded this case to the RO for further 
development.  


REMAND

As noted above, the veteran had a period of active service 
from June 1979 to September 1979.  No medical records from 
this period of service are in the claims folder.

In a statement dated in February 2003, Joan Kogelschatz, 
Ph.D., reported that she had been treating the veteran for a 
psychiatric disability since November 2002.  Records of this 
treatment are not part of the claims folder.

In a statement received in April 2003, the veteran claimed 
entitlement to service connection for post-traumatic stress 
disorder.  The veteran asserted that this issue was a part of 
his claim for service connection for anxiety and depression.  
The issues may be inextricably intertwined.  The claim for 
service connection for PTSD has not yet been adjudicated.

In regard to the veteran's claim for an increased rating for 
his service connected low back disability, the Board notes 
that the veteran was also last afforded a VA orthopedic 
examination in December 2001.  VA clinical records reflect 
subsequent treatment for complaints of low back pain until 
2002 and these records also indicate that the veteran 
received further treatment for low back pain thereafter. 
However, no clinical records reflecting treatment for back 
complaints subsequent to December 12, 2002 are currently in 
the claims folder.   Therefore, copies of clinical records 
reflecting subsequent treatment for back complaints should 
also be obtained and associated with the claims folder.   In 
view of the continuing treatment for low back pain the Board 
believes that this disability may have increased in severity 
since the veteran's last VA examination of this disability in 
December 2001.  Therefore a further VA orthopedic examination 
to determine the current severity of the veteran's low back 
disability should also be conducted.  

In February 2003 the RO denied entitlement to service 
connection for skin and heart disorders claimed as 
undiagnosed conditions.  The veteran submitted a notice of 
disagreement in April 2003.  It does not appear that the RO 
has yet issued a statement of the case in response to the 
notice of disagreement, and these issues must be remanded to 
the RO for the issuance of such a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

In April 2000, the RO denied entitlement to service 
connection for hearing loss.  The veteran submitted a notice 
of disagreement in January 2001.  The Board remanded this 
issue to the RO for issuance of a statement of the case.  The 
statement of the case was issued in December 2001.  No 
response was received from the veteran or his representative 
until May 2003, when the representative submitted a brief to 
the Board.  Generally, a substantive appeal must be submitted 
to the entity that made the original determination.  
38 U.S.C.A. § 7105(b)(1) (West 2002).  The substantive appeal 
must be submitted within 60 days of mailing of the statement 
of the case, or within the remainder of the one-year period 
following mailing of the decision being appealed.  38 C.F.R. 
§ 20.302(b) (2002).  

The record does not show that the veteran requested an 
extension of time for submitting a substantive appeal prior 
to the expiration of the period for filing the substantive 
appeal.  The veteran is advised that upon return of this case 
to the Board, the Board intends to consider whether a timely 
or adequate substantive appeal has been submitted with regard 
to the issue of entitlement to service connection for hearing 
loss.  He is further advised that he may submit additional 
argument or evidence on this question, and can request a 
hearing.

In view of the foregoing, this case is again REMANDED to the 
RO for the following development: 

1.  The RO should contact the service 
department and request copies of all 
medical records from the veteran's period 
of active service from June to September 
1979, especially his examinations prior 
to service entrance and discharge.  
Copies of all records obtained should be 
associated with the claims folder.  

2.  The RO should obtain copies of all 
clinical records reflecting treatment 
from the Central Alabama Veterans Health 
Care System from December 10, 2002 to the 
present time.  All records obtained 
should be associated with the claims 
folder.  

3.  The RO should request all records of 
the veteran's treatment by Joan 
Kogelschatz, Ph.D., from November 2002 to 
the present.

4.  The RO should arrange to have the 
claims folder reviewed by M. Shoeff, 
M.D., the physician who conducted the VA 
examination of December 20, 2001.  If the 
examiner is unavailable, another 
physician may review the claims folder 
and furnish the necessary opinions.  At 
the conclusion of the review of the 
record, the examiner should comment as to 
whether the diagnosis rendered in 
December 2001 was still valid or, if not, 
whether the veteran's complaints of 
anxiety, depression, fatigue, and memory 
loss were due to another diagnosed 
illness or the result of an undiagnosed 
illness.  The examiner should also 
comment as to whether the veteran meets 
the criteria for a diagnosis of post-
traumatic stress disorder.

5.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the severity of 
his lumbar spine disability.  Send the 
claims folder to the examiner for review.  
The examiner should state in the 
examination report that the claims folder 
was reviewed.  The examiner should report 
the veteran's range of lumbar spine 
motion with the normal ranges of motion 
for the lumbar spine.  The examiner 
should determine whether the back 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves. These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  

In addition, the examiner should report 
the existence of any symptoms of 
intervertebral disc disease and express 
an opinion as to whether such disability 
is mild, moderate, severe, or pronounced. 
The examiner should also report whether 
the intervertebral disc disease has 
required periods of bed rest since 1995, 
and, if so, the frequency and duration of 
such periods should be estimated.  The 
examiner should note the presence of 
muscle spasm.  Finally, the examiner 
should report whether the intervertebral 
disc disease causes any neurological 
disability.  The examiner should note any 
paralysis, partial paralysis, neuralgia 
or neuritis, and express an opinion as to 
the severity of such symptoms in terms of 
being slight, moderate, moderately 
severe, or severe.  

6.  The RO should then adjudicate the 
claims for service connection for 
anxiety, depression, memory loss fatigue, 
and PTSD; and an increased rating for his 
lumbar spine disability with 
consideration of the rating criteria of 
Diagnostic Code 5293 in effect prior to 
September 23, 2002 and on and subsequent 
to that date.  In adjudicating the PTSD 
claim, the RO should ensure that it 
complies with the requirements for 
adjudicating such claims contained in VA 
Manual M 21-1. 

7.  The RO should issue a statement of 
the case with regard to the veteran's 
claims for service connection for skin 
and heart conditions, and advise the 
veteran of the steps necessary to perfect 
an appeal as to these issues.

8.  The RO should issue a supplemental 
statement of the case as to any issue 
which remains denied, and for which a 
valid substantive appeal has been 
submitted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




                   
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





